
	

113 S1039 IS: Spouses of Heroes Education Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1039
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Merkley (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  Marine Gunnery Sergeant John David Fry scholarship to include spouses of
		  members of the Armed Forces who die in the line of duty, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Spouses
			 of Heroes Education Act.
		2.Expansion of Marine
			 Gunnery Sergeant John David Fry scholarship
			(a)Expansion of
			 entitlementSubsection (b)(9)
			 of section 3311 of title 38, United States Code, is amended by inserting
			 or spouse after child.
			(b)Limitation and
			 election on certain benefitsSubsection (f) of such section is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (4); and
				(2)by inserting
			 after paragraph (1) the following new paragraphs:
					
						(2)LimitationThe
				entitlement of an individual to assistance under subsection (a) pursuant to
				paragraph (9) of subsection (b) because the individual was a spouse of a person
				described in such paragraph shall expire on the earlier of—
							(A)the date that is
				15 years after the date on which the person died; and
							(B)the date on which
				the individual remarries.
							(3)Election on
				receipt of certain benefitsA surviving spouse entitled to
				assistance under subsection (a) pursuant to paragraph (9) of subsection (b) who
				is also entitled to educational assistance under chapter 35 of this title may
				not receive assistance under both this section and such chapter, but shall make
				an irrevocable election (in such form and manner as the Secretary may
				prescribe) under which section or chapter to receive educational
				assistance.
						.
				(c)Conforming
			 amendmentSection 3321(b)(4) of such title is amended by striking
			 an individual and inserting a child.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			
